DETAILED ACTION
Double Patenting
1.          The previous double patenting rejection is maintained, although not reiterated here.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claim 1 recites the limitation “use the elevation and air density to correct the airflow rate measured values, the corrected airflow measured values specifying a flow amount, compute a weighted temperature value for the airstream by weighing each of the temperature measured values by the flow amount,” but said limitation is not supported in the original disclosure. Paragraph [0013] in the original disclosure discloses using the elevation and air density to correct the airflow rate, Paragraph [0014] discloses velocity weighted temperature is based on airflow velocity values, and Paragraph [0053] discloses velocity weighted temperature takes into account the velocity at the temperature measurement point compared to the others so that the temperature measurement can be weighted by the flow amount, but the original disclosure does not disclose the specific sequence from “the corrected measured airflow rate”[Wingdings font/0xE0]measured airflow (without “rate”)[Wingdings font/0xE0]”flow amount”[Wingdings font/0xE0]”weighted temperature value” (or consequently computing a weighed temperature value using the airflow rate that is also not supported as had been discussed in the previous Office Action). Additionally, the airflow rate specifies a volume of air per unit time, and it cannot specify it as a flow amount, since the flow amount is simply an amount of air and is not a rate taking into account the unit time. Similar rejection is made for Claim 24.
          The Claim 25 and 32 recite the limitation “causing, by the transmitter, operations of the HVAC system, a building automation system or an application controller to be controlled based on the determined psychrometric property, the corrected airflow rate, and the mass flow rate profile” but said limitation is not supported in the original disclosure. In Paragraph [0015], the original disclosure discloses that the airflow rate is equal to the mass flow rate. The mass flow rate is used to determine an amount of heat transfer…. and in Paragraph [0064], the original disclosure discloses that the device of the present disclosure thus allows for the generation of velocity-weighted temperature profiles, humidity profiles, mass flow rate profiles, and enthalpy profiles across an air flow, but the original disclosure does not disclose being controlled by both the corrected airflow rate and the mass flow rate profile. Additionally, the original disclosure does not disclose any further detail what the mass flow rate profile is nor does it disclose how to determine the mass flow rate profile, how it is used to control the operations of the HVAC.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the corrected airflow measured value" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865